NUMBER 13-02-566-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI – EDINBURG

 
DAVID M. DAVILA                                                                        Appellant,
v.
THE STATE OF TEXAS,                                                                Appellee.



On appeal from the 36th District Court
of San Patricio County, Texas.




M E M O R A N D U M   O P I N I O N

Before Chief Justice Valdez and Justices Hinojosa and Castillo

Memorandum Opinion by Chief Justice Valdez
 
         A jury found appellant, David Davila, guilty of possession of a controlled
substance.  The trial court assessed punishment at two years confinement, suspended
the sentence, and placed appellant on community supervision for five years.  This
appeal is from that conviction and sentence.  We conclude the appeal is frivolous and
without merit and affirm the judgment of the trial court.  
I.  FACTS
         As this is a memorandum opinion and the parties are familiar with the facts, we
will not recite them here except as necessary to advise the parties of the Court’s
decision and the basic reasons for it.  See Tex. R. App. P. 47.4.
II.   ANDERS BRIEF
         On December 2, 2002, appellant’s counsel filed a brief with this Court in which
he concluded, after careful investigation, the appeal is frivolous and without merit. 
See Anders v. California, 386 U.S. 738, 744 (1967).  The brief presents a professional
evaluation showing why there is no basis to advance an appeal.  See Stafford v. State,
813 S.W.2d 503, 509-10, 510 n.3 (Tex. Crim. App. 1991).  Although counsel states
factual sufficiency could be raised, with citation to relevant legal authority and the
record, counsel professionally evaluates the evidence presented at trial and concludes
the evidence was sufficient to support the conviction.  We conclude counsel’s brief
meets the requirements of Anders.  See Anders, 386 U.S. at 744-45; High v. State,
573 S.W.2d 807, 812-13 (Tex. Crim. App. [Panel Op.] 1978).  
         However, counsel’s brief did not show that counsel had informed appellant that
he had the right to: (1) file a pro se brief and (2) review the record to determine what
points to raise in a pro se brief.  See McMahon v. State, 529 S.W.2d 771, 772 (Tex.
Crim. App. 1975); Johnson v. State, 885 S.W.2d 641, 646 (Tex. App.–Waco 1994,
pet. ref’d) (per curiam).  On June 24, 2004, we abated this appeal to allow counsel
to notify appellant of his right to review the record and file a pro se brief and to allow
appellant an opportunity to file a pro se brief if he so desired.  We also ordered counsel
to provide this Court with a copy of his notification to appellant.  On June 29, 2004,
counsel filed a copy of his letter to appellant complying with our order.  Appellant has
not filed a pro se brief.  
III.  INDEPENDENT REVIEW
          Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488
U.S. 75, 80 (1988); Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi
2003, no pet.).  We have reviewed the entire record and find that the appeal is wholly
frivolous.  See Stafford, 813 S.W.2d at 509.  Accordingly, we affirm the judgment of
the trial court. 
IV.  MOTION TO WITHDRAW
         Counsel has requested to withdraw from further representation of appellant on
this appeal.  An appellate court may grant counsel’s motion to withdraw filed in
connection with an Anders brief.  Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex.
Crim. App. 1971); see Stafford, 813 S.W.2d at 511 (noting that Anders brief should
be filed with request for withdrawal from case).  We grant counsel’s motion to
withdraw and order him to notify appellant of the disposition of his appeal and the
availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997) (per curiam). 
          
 
                                                                                                                   
                                                                        Rogelio Valdez,
                                                                        Chief Justice

 
Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 27th day of August, 2004.